OPINION — AG — ** LIVING WILL — DEATH — TERMINATION — ATTENDING PHYSICIANS ** (1) IN ORDER FOR AN ATTENDING PHYSICIAN TO BE AFFORDED THE LEGAL PRESUMPTIONS AND PROTECTIONS ESTABLISHED IN THE OKLAHOMA NATURAL DEATH ACT, 63 O.S. 3101 [63-3101] — 63 O.S. 3111 [63-3111] AS FULLY POSSIBLE, BEFORE WITHHOLDING OR WITHDRAWING LIFE SUSTAINING PROCEDURES, IT IS NECESSARY FOR AT LEAST TWO PHYSICIANS, ONE OF WHOM MUST BE THE ATTENDING PHYSICIAN OF THE PATIENT, TO INDEPENDENTLY EXAMINE, DIAGNOSE, AND CERTIFY IN WRITING THAT A PERSON ISSUING A DIRECTIVE IN CONTEMPLATION OF DEATH HAS A TERMINAL CONDITION. ADDITIONALLY, THE PERSON SO CERTIFIED AS BEING AFFLICTED WITH A TERMINAL CONDITION MUST ALSO BE A "QUALIFIED PATIENT", AS DEFINED IN THE ACT, FOR ALL LEGAL PROTECTIONS AFFORDED TO THE ATTENDING PHYSICIAN EFFECTUATING SUCH A DIRECTIVE TO BE TRIGGERED. (2) IT IS NOT NECESSARY FOR A PERSON ISSUING SUCH A DIRECTIVE TO PLACE THE NAME OF ALL SUCH PHYSICIANS CERTIFYING THE PERSON'S TERMINAL CONDITION IN THE BODY OF THE STATUTORY FORM FOR THESE DECLARATIONS REGARDING THE WITHHOLDING OR WITHDRAWAL OF LIFE SUSTAINING PROCEDURES SET FORTH IN 63 O.S. 3103 [63-3103](D) IN ORDER TO TRIGGER FULLY THE ACT'S LEGAL PRESUMPTION AND PROTECTIONS, AS THE EXECUTION OF SUCH A DIRECTIVE IS NOT A PREDICATE TO BEING A "QUALIFIED PATIENT" UNDER THE ACT. HOWEVER, ALL REQUISITES TO ATTAINMENT OF THAT STATUS MUST BE MET BEFORE THE FULL PANOPLY OF LEGAL PROTECTIONS AND PRESUMPTIONS AFFORDED THE ATTENDING PHYSICIAN UNDER THE ACT ARE EFFECTUATED. (IMMUNITY, TORT, "TERMINAL CONDITION", LIFE SUPPORT SYSTEM (MICHAEL SCOTT FERN) CITE: 21 O.S. 813 [21-813], 21 O.S. 818 [21-818], 63 O.S. 3102 [63-3102](7), 63 O.S. 3102 [63-3102](8), 63 O.S. 2103 [63-2103], 63 O.S. 3103 [63-3103](A), 63 O.S. 3103 [63-3103](B), 63 O.S. 3103 [63-3103](C), 63 O.S. 3103 [63-3103](D), 63 O.S. 3106 [63-3106], 63 O.S. 3107 [63-3107], 63 O.S. 3107 [63-3107](B), 63 O.S. 3107 [63-3107](C)